*454The opinion of the court was delivered by
Gilkeson, P. J. :
There is but one question in this case which requires our attention, the answering of which determines all other issues in the case. Did the title and ownership of the property in question pass to Renner at the time the contract was made, February 8, 1890? This we must answer in the affimative.
The rule is, in sales of personal property, that the title passes at once on the sale, if such is the intention of the parties, though the seller is afterward to make a delivery of the goods sold. This intent may be expressly declared, or it may be implied from the circumstances surrounding the making of the contract. This, we think, has always been the rule. Nothing was required at common law to give validity to the sale of personal property except the mutual consent of the parties to the contract; and as soon"as it was shown by competent evidence that it was agreed by mutual consent that the one should transfer the absolute property in the thing sold to the other for a money price, the contract was considered complete and binding on both parties. (Hatch v. Oil Co., 300 U. S. 124.) Mr. Justice Brewer, in delivering the opinion of the court in Bailey v. Long, 24 Kan. 91, says:
“ So long as T. W. B. [the vendor] had the title and the right to control the property, it might be taken for his debts, notwithstanding any agreement he might have made to sell it. It is unquestionably true that the intent of the parties controls, and if they intend a present vesting of title it did in fact pass at once to L. [the vendee], and that, though the actual delivery was to be made subsequently and under the management of the vendor.”
*455Benjamin on Sales, § 309, says :
“Both of these contracts [the contract of sale and the contract to sell] being equally legal and valid, it is obvious that, whenever a dispute arises as to the true character of an agreement, the question is one rather of fact than of law.”
The agreement is just what the parties intend to make it. If that intention is clearly and unequivocally manifested, caclit quiestio. This rule is again laid down in Howell v. Pugh, 27 Kan. 702. The intention of the parties, therefore, governing, and upon a dispute as to what the intention was, it being a question of fact, we merely look to the findings, which clearly show that it was the understanding and intent of the parties that the title did and should pass at once, viz., on the 8th of February, 1890. Is this finding sustained by the evidence? We think it is. Where an action has been tried by the court without the intervention of a jury, and the court makes special findings, the findings of the court are as conclusive in an appellate court as the verdict of a jury; and when each finding of fact is sustained by some evidence, this court will not order the finding set aside, or grant a new trial, although the evidence be of the most unsatisfactory character, and although thereon this court, if sitting as a nisi prius court, might reach different conclusions of fact. (Gibbs v. Gibbs, 18 Kan. 419.) This has been the rule uniformly recognized from the existence of the supreme court down to the present time. (Backus v. Clark, 1 Kan. 303.) In the first reported case of this court, (Westerman v. Evans, 1 Kan. App. 1,) the same rule was reiterated. As we have said, this finding is sustained by the evidence. In fact all the findings of the court in this action are sus*456tained not only by some, or even a preponderance, but by all, the testimony.
The judgment in this case will be affirmed.
All the Judges concurring.